Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-4, 6-12 and 14-20 are allowed, renumbered to claims 1-18, respectively.

The following is an examiner’s statement of reasons for allowance:

Faccin et al. (US 2018/0279397 A1, Provisional application 62/477, 255) discloses a user equipment (UE) is configured to map applications and services to a configured local area data network (LADN), and the UE attempts to connect to an LADN only if it is listed in the configured policy as being available in the current area, and the UE establishes PDU session to one LADN of the set of available LADNs if it is listed in the configured policy as being available in the current area, based on the information received.

Shimizu et al. (US 2018/0367953 A1) discloses a mobility entity notifies a UE with information regarding tracking areas, wherein when the UE recognizes movement to outside of the service area, the UE deletes the information.

Sugawara et al. (US 2020/0120751 A1) discloses a method of providing LADN information from an AMF to a UE to perform PDU session establishment procedure, wherein a 

Prior arts of record disclose establishing PDU session to a LADN based on information received (i.e., slice identifier of Sugawara).

Regarding claims 1, 9 and 16, prior arts of record fail to disclose “determining whether the terminal includes network information comprising a network identifier for the network and communication area information, and: when the terminal determines that it does not have the network information, determining, by the terminal, to forego initiation of a session management procedure; when the terminal determines that it has the network information and the terminal is within an the service area indicated by the network information, determining, by the terminal, to initiate a session management procedure, when the terminal determines that it has the network information and the terminal is outside of the service area indicated by the network information, determining, by the terminal, to forego initiation of a session management procedure”, as recited in claim 1, and similarly recited in claims 9 and 16, in combination with other claimed limitations.

Dependent claims 2-4, 6-8, 10-12, 14, 15 and 17-20 are allowable based on their dependency on independent claims 1, 9 and 16, respectively.                                                                                                                                                           


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Yin et al. (US 2019/0141618 A1) discloses a user equipment selects a first local network identity based on the at least one local network identity, and sends a connection establishment request to the session management function, where the connection establishment request carries the first local network identity, and the connection establishment request is forwarded to the session management function by the mobility management function (paragraph 214).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208. The examiner can normally be reached Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL LAI/Primary Examiner, Art Unit 2645